Citation Nr: 0841178	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for residuals of a 
right kidney transplant (claimed as kidney failure).

2.	Entitlement to service connection for squamous cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service in the United States 
Navy from July 1965 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The case was certified by the 
Pittsburgh, Pennsylvania RO.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in February 2008 but, in a December 2007 signed 
statement, canceled the hearing and said he no longer desired 
to testify during such a hearing.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.

The matter of entitlement to service connection for squamous 
cell carcinoma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran residuals of 
a right kidney transplant (claimed as kidney failure) related 
to his period of active service, including exposure to Agent 
Orange, radiation, and asbestos in active service.


CONCLUSION OF LAW

Residuals of a right kidney transplant (claimed as kidney 
failure) were not incurred in or aggravated by active 
military service, and they may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in November 2004 and February and May 
2005 of the information and evidenced needed to substantive 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in 
October 2007.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

II.	Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, that includes his written contentions, service 
treatment and personnel records, and VA and non-VA medical 
records, dated from 1989 to 2006.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims files shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In his November 2004 claim for VA benefits, the veteran 
checked yes to exposure to Agent Orange, asbestos, and 
radiation.  He reported having kidney failure since 1982, 
said his claimed disability was kidney failure and cancer, 
and explained that his disability developed after exposure to 
Agent Orange.  In subsequently written statements, the 
veteran said that he underwent a kidney transplant as a 
consequence of active military service to include exposure to 
herbicides such as Agent Orange during his service aboard the 
USS BENEWAH, and to asbestos and radiation while aboard the 
ships to which he was assigned. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service medical records are negative for complaints or 
diagnosis of, or treatment for a kidney disorder.  When 
examined for release from active duty in March 1971, the 
veteran's genitourinary system was normal.

Post service, private medical records, dated in June and July 
1989, describe the veteran's treatment for rejection episodes 
associated with a post renal transplant.  According to April 
1990 and April 1998 private medical records, the veteran was 
status post kidney transplant due to idiopathic 
glomerulonephritis, and a June 1991 private medical record 
indicates that he had membranous glomerulonephritis.  The 
records are not referable to a diagnosis of renal cancer.

First, in this case, the veteran contends that he was exposed 
to Agent Orange in service, and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein do not include renal 
cancer, but they do include respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea).  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
conditions.

Specifically, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted, in pertinent part, for renal cancer, or 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 
20, 2003).  

Notwithstanding the foregoing presumption provisions, that 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). 

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the veteran's service records indicate that he 
served aboard the USS BENEWAH from July 1970 to March 1971.  
Although, in its September 2005 rating decision, the RO noted 
the absence of evidence to demonstrate that the veteran ever 
set foot in the Republic of Vietnam, in May 2006, he 
submitted two photographs of himself aboard a ship, and one 
picture purportedly of him in front of a church sign 
indicating it was in Hong Ngu.  He also provided a page from 
a publication that details the BENEWAH's duties within the 
"brown waters" of the Republic of Vietnam.  Thus, for the 
purposes of this argument, the Board will accord the veteran 
the benefit of the doubt and concede that he was 
presumptively exposed to Agent Orange.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include a 
kidney transplant due to idiopathic or membranous 
glomerulonephritis and, accordingly, he is not entitled to a 
presumption of service connection under the statutes and 
regulations.  Thus, even conceding the veteran's exposure to 
Agent Orange, a kidney transplant is not a disorder that is 
presumptively service-connected on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  Combee.  Hence, 
the appellant may establish service connection for a kidney 
transplant due to idiopathic or membranous glomerulonephritis 
by presenting competent evidence which shows that it is as 
likely as not that the disorder was caused by in-service 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Upon review of the probative and competent medical evidence 
of record, the Board finds that service connection is not 
warranted for a kidney transplant (claimed as kidney failure) 
as due to exposure to herbicides.  In reaching this 
determination, the Board notes that the veteran's service and 
post-service medical records, as well as his written 
statements, clearly indicate that he developed kidney failure 
in 1982, nearly 10 years after discharge from active service, 
and the private medical records, dated from 1989 indicate 
that he underwent a kidney transplant that physicians 
attributed to idiopathic or membranous glomerulonephritis.  
The medical evidence is therefore is clear that veteran's 
kidney transplant was not due to service, including exposure 
to Agent Orange.  38 U.S.C.A. § 1116.

Second, the veteran has alternatively argued that his kidney 
transplant is due to exposure to asbestos aboard ship.  
Although there is no specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
VA has several guidelines for compensation claims based on 
asbestos exposure.  See M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, 
Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 
2005).

VA must determine whether military records demonstrate 
evidence of asbestos exposure during service; whether there 
was pre-service, post-service, occupational, or other 
asbestos exposure; and whether there is a relationship 
between asbestos exposure and the claimed disease.

Medical-nexus evidence is required in claims for asbestos-
related disease related to alleged asbestos exposure in 
service.  VAOGCPREC 04-00.

The appellant contends that he was exposed to asbestos during 
service in the U.S. Navy.  The Board finds that his 
contentions regarding potential in-service exposure to 
asbestos while serving as an electrician's mate aboard 
various naval ships are plausible.  In the September 2005 
rating decision, the RO conceded the veteran's exposure to 
asbestos.  For the purposes of this argument, the Board will 
accord the veteran the benefit of the doubt and concede that 
he was exposed to asbestos during active service.

However, as noted above, mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The question here is whether disabling 
harm ensued.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Upon review of the probative evidence of record, the Board 
finds that the preponderance of the objective medical 
evidence of record is against entitlement to service 
connection for a kidney transplant as due to asbestos 
exposure.

Service medical records are negative for any complaints, 
findings, or diagnosis of a disability due to asbestos 
exposure and there is no objective or probative post-service 
medical evidence attributing the veteran's 1989 kidney 
transplant due to idiopathic or membranous glomerulonephritis 
to his exposure to asbestos during active service.

In this case, a medical opinion, providing a nexus between 
the veteran's kidney transplant due to idiopathic 
glomerulonephritis and his claimed in-service exposure to 
asbestos is not of record.  Such an opinion is required in 
claims for asbestos-related disease related to alleged 
asbestos exposure in service.  VAOGCPREC 04-00.

Third, the veteran has contended that his kidney transplant 
was due to exposure to radiation in service.  In February and 
May 2005 written statements, he reported radiation exposure 
during participation in a nuclear power program and while 
assigned to a nuclear submarine, and said that he was "over 
exposed" on Mare Island during a Grade A cleanup some time 
between 1967 and 1969.  He reported exposure to radiation 
while aboard the USS BAINBRIDGE. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.

Second, service connection may be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), if the VA Undersecretary 
for Benefits determines that a relationship in fact exists 
between the disease and the veteran's exposure in service.  
When a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown; see 
also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).

The veteran did not serve in the military prior to December 
1950.  Thus, he did not serve in Hiroshima or Nagasaki during 
the pertinent regulatory period and did not participate in a 
radiation-risk activity, as that term is defined by 
regulation.  He also does not have any of the listed cancers 
in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Thus, the 
claimed kidney transplant is not subject to presumptive 
service connection under 38 U.S.C.A. § 1112(c).

Furthermore, the list of radiogenic disease found under 38 
C.F.R. § 3.311(b)(2) does not include residuals of a kidney 
transplant or idiopathic or membranous glomerulonephritis.  
As the veteran does not have a radiogenic disease, he must 
submit or cite competent scientific or medical evidence to 
show that residuals of a kidney transplant is a radiogenic 
disease. 38 C.F.R. § 3.311(b).  The veteran has not submitted 
any such evidence, other than his own assertions that the 
kidney transplant is a radiogenic disease.

The private medical evidence of record demonstrates that the 
veteran reported experiencing kidney failure in 1982, more 
than 10 years after his discharge from active service, and 
undergoing a kidney transplant in 1989, nearly 18 years after 
separation from active service.  A kidney transplant due to 
idiopathic or membranous glomerulonephritis is not among the 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2). 

Regarding the third avenue of recovery, as described above 
the veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee,

However, there is not a scintilla of objective medical 
evidence to even suggest that the veteran's exposure to 
radiation caused his kidney failure and subsequent kidney 
transplant.  Indeed, the veteran did not clearly state how he 
knew he was exposed to radiation.  

In this case, a medical opinion, providing a nexus between 
the veteran's kidney transplant due to idiopathic 
glomerulonephritis and his claimed in-service exposure to 
radiation is not of record.  Given the foregoing, entitlement 
to service connection under 38 C.F.R. § 3.311 is not 
warranted

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson he is 
not competent to offer medical opinions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing.  Cf. Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person is not shown to be capable of making 
medical conclusions, thus his statements regarding causation 
are not competent.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed right kidney 
transplant (claimed as kidney failure).

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed kidney transplant (claimed as kidney failure).  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
right kidney transplant (claimed as kidney failure).

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski.


ORDER

Entitlement to service connection for residuals of a right 
kidney transplant (claimed as kidney failure) is denied.


REMAND

The veteran also seeks service connection for squamous cell 
carcinoma that he attributes to his active military service, 
including his exposure to Agent Orange, asbestos, and 
radiation.  Private medical records reflect that he was 
initially diagnosed with squamous cell carcinoma in 1991.

In support of his claim, the veteran submitted written 
statements from J.A.S., M.D., a dermatologist.  In an undated 
statement received by the RO in May 2004, Dr. J.A.S. said 
that the veteran was exposed to Agent Orange in the past and 
to intense sun and suffered from multiple skin cancers.  
According to Dr. J.A.S., it was "as likely as not that [the 
veteran's] exposure to Agent Orange is a contributing factor 
to this ongoing dermatologic problem". 

Then, in an April 2006 signed statement Dr. J.A.S. said that 
veteran was her patient for many years.  It was this 
physician's understanding that the veteran was exposed to 
Agent Orange and low level nuclear radiation propulsion 
plants during active service from 1965 to 1971.  She said 
that he was treated for dozens of squamous cell carcinomas 
and basal cells.  According to Dr. J.A.S., it was "likely 
that this is due to [the veteran's] immunosuppression from a 
kidney transplant.  However, it is also quite likely that 
[the veteran's] exposure to Agent Orange, sunlight, and low 
levels of radiation have further exacerbated this problem".  
The private physician's statement, however, does not provide 
any evidence that independently confirms the appellant's 
claim of in-service radiation exposure.

In his May 2005 written statement, the veteran reported that 
his radiation exposure came from his involvement with the 
Naval Nuclear Power Program, when he worked in the reactor 
compartments aboard ship, and from exposure while aboard the 
USS BAINBRIGDE.  He also claimed that he was "over exposed" 
to radiation on Mare Island during a Grade A cleanup, some 
time from 1967 to 1969.  His service personnel records reveal 
that he was assigned to the U.S. Naval Nuclear Power School 
in Bainbridge, Maryland, from February 1966 to September 
1966.  From October 1966 to April 1967, the veteran was 
assigned to the U.S. Naval Nuclear Power Training Unit in 
Schenectady, New York and, from May 1967 to July 1969, he was 
assigned to the USS BAINBRIGE.

The veteran claims that his radiation exposure was the cause 
of his squamous cell carcinoma.  However, there is no 
indication in the record that the RO requested a dose 
estimate of the veteran's occupational radiation exposure 
during active service.  This must be done prior to 
consideration of his claim.  Then, the Board believes the 
veteran should undergo a VA examination to determine the 
etiology of any squamous cell carcinoma found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request a radiation 
dose assessment from the Naval 
Dosimetry Center regarding the 
veteran's occupational radiation 
exposure.  The Center should be 
requested to provide an estimate that 
covers the veteran's entire period 
during which he was assigned to the 
U.S. Naval Nuclear Power School (from 
February to September 1966); to the 
U.S. Naval Nuclear Power Training Unit 
(from October 1966 to April 1967); and 
to the USS BAINBRIDGE (from May 1967 to 
July 1969).  A copy of the veteran's 
February and May 2005 written 
statements in which he outlined his 
radiation exposure and a copy of the 
history of his naval transfers and 
assignments during service should be 
provided to the Naval Dosimetry Center.  
The Naval Dosimetry Center should be 
requested to specify the amount of 
radiation, and the periods in which the 
veteran had any radiation exposure, if 
any.  In the event that it is concluded 
that he had no exposure during any of 
the years during which he was at the 
nuclear power school and training unit 
and aboard that ship (1966 to 1969), 
this conclusion should be specifically 
stated.  The Naval Dosimetry Center 
should also be requested to provide 
copies of any service records upon 
which it bases its estimate.

2.	The veteran's claims files then must be 
forwarded to the Under Secretary for 
Health for the preparation of a 
radiation dose estimate.  Such 
correspondence should attach a copy of 
the veteran's service personnel records 
indicating his participation in the 
U.S. Naval Nuclear Power School from 
February to September 1966, and in the 
U.S. Naval Nuclear Power Training Unit 
from October 1966 to April 1967, and 
aboard the USS BAINBRIDGE from May 1967 
to July 1969.  If, and only if, the 
veteran was exposed to ionizing 
radiation as a result of in-service 
activities, the case should then be 
referred to the Under Secretary for 
Benefits as provided by 38 C.F.R. § 
3.311(b)(1).

3.	Then, the RO/AMC should schedule the 
veteran for a VA examination by a 
physician with the appropriate 
expertise, e.g., a dermatologist, to 
determine the nature and etiology of 
any squamous cell carcinoma found to be 
present.  The claims folders, to 
include a copy of this Remand, should 
be made available to and be reviewed by 
the examiner.  All indicated studies 
and tests should be accomplished, and 
all clinical findings should be 
reported in detail.

a.	Based upon the claims folder 
review, the examination results 
and sound medical principles, the 
examiner is requested to opine as 
to whether it is at least as 
likely as not, i.e., is there a 
50/50 chance, that any squamous 
cell carcinoma was present are 
caused or aggravated by the 
veteran's active military service, 
including his exposure to Agent 
Orange, low levels of radiation, 
and sunlight during active 
service. 

b.	The examiner should provide a 
complete rationale for all 
opinions expressed.  In rending an 
opinion, the examiner is 
particularly requested to address 
the opinion rendered by Dr. J.A.S. 
in April 2006 (to the effect that 
the veteran's squamous cell 
carcinoma and basal cells were 
likely due to his 
immunosuppression from a kidney 
transplant and that his exposure 
to Agent Orange, sunlight, and low 
levels of radiation further 
exacerbated this problem).

4.	The veteran should be advised in 
writing that it is his responsibility 
to report for the VA examination, to 
cooperate with the development of her 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable

5.	Then, the RO/AMC should readjudicate 
the veteran's claim of entitlement to 
service connection for squamous cell 
carcinoma.  If the benefit is not 
granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO/AMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


